              Case 2:19-cr-00125-RMP                            ECF No. 49    filed 08/28/20    PageID.123 Page 1 of 2
✎ PS 8
(3/15)
                                                                                                                 FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                            UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF WASHINGTON



                                                                             for                        Aug 28, 2020
                                                                                                            SEAN F. MCAVOY, CLERK
                                                               Eastern District of Washington


 U.S.A. vs.                            Ortiz-Cabrera, Salvador                         Docket No.       0980 2:19CR00125-001


                                               Petition for Action on Conditions of Pretrial Release

        COMES NOW Dan Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Salvador Ortiz-Cabrera, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 23rd day of October 2019 under the following
conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within 1 business day of any charge, arrest, or contact
with law enforcement. Defendant shall not work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned manner.

Standard Condition #5: Defendant shall not possess a firearm, destructive device or other dangerous weapon.

           RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
(If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: Mr. Ortiz-Cabrera is considered to be in violation of his conditions of pretrial release by being charged with
possession with intent to distribute cocaine in the Eastern District of Washington on August 27, 2020, case number 2:20-MJ-
00339-JTR-1.

Mr. Ortiz-Cabrera was released from detention and placed on pretrial services supervision with conditions on October 23,
2019. His conditions were reviewed with him on October 28, 2019. Mr. Ortiz-Cabrera signed a copy of his conditions
indicating an understanding, including standard condition number 1, as noted above.

On August 27, 2020, a criminal complaint was filed in the Eastern District of Washington alleging Mr. Ortiz-Cabrera
violated 21 U.S.C. § 841(a)(1) by possessing with intent to distribute cocaine. The Drug Enforcement Agency (DEA)
executed a search warrant on August 26, 2020, at Mr. Ortiz-Cabrera’s residence in Mattawa, Washington. During the
execution of the search warrant, law enforcement officers seized approximately 18 grams of cocaine in the pocket of a jacket
hanging on the coat rack near the front door. Officers found approximately 48 grams of cocaine concealed inside a boot in
the living room. DEA agents transported the cocaine to the Spokane DEA Office where a field test was conducted which
yielded a positive result for cocaine. Agents also found and seized two digital scales at the residence.

Mr. Ortiz-Cabrera is scheduled to make his initial appearance on the above noted charge on August 28, 2020.

Violation #2: Mr. Ortiz-Cabrera is considered to be in violation of his conditions of pretrial release by being found in
possession of three firearms and various calibers of ammunition on August 26, 2020. The firearms seized were a 9mm
handgun, a .30-06 rifle, and a 20-gauge shotgun.

Mr. Ortiz-Cabrera was released from detention and placed on pretrial services supervision with conditions on October 23,
2019. His conditions were reviewed with him on October 28, 2019. Mr. Ortiz-Cabrera signed a copy of his conditions
indicating an understanding, including standard condition number 5, as noted above.

On August 26, 2020, a search warrant was executed at Mr. Ortiz-Cabrera’s residence in Mattawa, Washington. During the
execution of the search warrant, law enforcement officers located a loaded 9mm handgun in the pocket of a jacket hanging
           Case 2:19-cr-00125-RMP            ECF No. 49       filed 08/28/20       PageID.124 Page 2 of 2
   PS-8
   Re: Ortiz-Cabrera, Salvador
   August 28, 2020
   Page 2
near the front door on a coat rack, a .30-06 rifle in a case with a box of ammunition near the couch in the living room, and
a 20-gauge shotgun in a case near the couch in the living room. Officers also found a total of three loaded 9mm handgun
magazines and miscellaneous ammunition in different locations in the residence, as well as a case of 12-gauge shotgun
ammunition in one of the vehicles parked at the residence. Mr. Ortiz-Cabrera was arrested and booked into the Spokane
County Jail.

                             PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       August 28, 2020
                                                                  by      s/Daniel M. Manning
                                                                          Dan Manning
                                                                          U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]       No Action
[ X]      The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ X]      Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                            Signature of Judicial Officer

                                                                               August 28, 2020
                                                                            Date
